1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                 ***
6     EDWIN SEVRENCE,                                   Case No. 3:20-cv-00336-MMD-WGC
7                                        Petitioner,
                v.                                                   ORDER
8

9     PERRY RUSSELL, et al.,
10                                   Respondents.
11

12

13         I.        SUMMARY
14              This is a federal habeas proceeding under 28 U.S.C. § 2254 in which Petitioner
15   Edwin Sevrence challenges his Nevada state convictions for sexual assault on a child
16   and lewdness with a child under the age of 14. On November 13, 2020, Respondents
17   filed a motion to dismiss Sevrence’s habeas petition arguing that two of the petition’s
18   three claims are moot and unexhausted and the third is not cognizable in a federal habeas
19   proceeding. (ECF No. 12 (“Motion”).) Despite having over five months to respond,
20   Sevrence has not filed an opposition to the Motion. Finding Respondents’ arguments
21   meritorious, the Court will grant the Motion.
22   II.        BACKGROUND
23              In 2005, Sevrence was convicted of one count of lewdness with a child under the
24   age of 14 and one count of sexual assault on a child. (ECF No. 14-10.) He appealed his
25   conviction and the Nevada Supreme Court reversed Sevrence’s conviction and remanded
26   it for a new trial due to a juror issue. (ECF No. 15-17.)
27

28
1             After a retrial in 2009, Sevrence was again convicted of lewdness with a child under

2    the age of 14 and sexual assault on a child. (ECF No. 25-10.) He was sentenced

3    consecutive life sentences with parole eligibility after 20 years on the sexual assault count

4    and 10 years on the lewdness count. (Id.) On appeal, the Nevada Supreme Court affirmed

5    his judgment of conviction. (ECF No. 27-5.) Remittitur issued on June 6, 2011. (ECF No.

6    27-7.)

7             On May 4, 2012, Sevrence filed a state habeas petition. (ECF No. 28-12.) After

8    going through several post-conviction counsel, he eventually proceeded pro se. (ECF No.

9    40-14 at 2-3.) The state district court denied his state habeas petition. (ECF No. 40-2.)

10   On appeal, the Nevada Supreme Court affirmed the denial of his petition. (ECF No. 40-

11   14.) Remittitur issued on March 2, 2020. (ECF No. 40-15.)

12            On June 8, 2020, this Court received Sevrence’s federal petition seeking relief

13   under 28 U.S.C. § 2254. (ECF No. 1.) After Sevrence paid the filing fee, the Court ordered

14   the Clerk to file the petition on January 24, 2020. (ECF No. 5.)

15   II.      DISCUSSION

16         A. Mootness

17            Respondents argue Ground 1 and Ground 2 are moot because Sevrence is in

18   custody under the second judgment of conviction but both grounds are premised on the

19   conduct of trial counsel in his first trial, who was not involved in the second trial.

20            The Court agrees that Ground 2 is based entirely on the alleged shortcomings of

21   counsel in his first trial. (ECF No. 6 at 5.) In the absence of any response from Sevrence

22   demonstrating otherwise, Ground 2 is dismissed as moot. See Local Rule 7-2(d) (“The

23   failure of an opposing party to file points and authorities in response to any motion . . .

24   constitutes a consent to the granting of the motion.”)

25            Ground 1, however, does contain an allegation that Sevrence’s counsel for his

26   second trial provided ineffective assistance by not petitioning the state trial court for a

27

28
                                                    2
1    psychological exam of the alleged victim. (ECF No. 6 at 3.) Thus, the ground is not moot

2    to the extent it relies upon that allegation.

3       B. Exhaustion

4           A federal court will not grant a state prisoner's petition for habeas relief until the

5    prisoner has exhausted his available state remedies for all claims raised. Rose v. Lundy,

6    455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A habeas petitioner must “present the state

7    courts with the same claim he urges upon the federal court.” Picard v. Connor, 404 U.S.

8    270, 276 (1971). A claim is not exhausted unless the petitioner has presented to the state

9    court the same operative facts and legal theory upon which his federal habeas claim is

10   based. Bland v. Cal. Dept. Of Corrections, 20 F.3d 1469, 1473 (9th Cir.1994).

11          Respondents argue Ground 1 is unexhausted because the ineffective assistance

12   of counsel claim he presented to the Nevada courts was based on different factual

13   allegations than those presented to this Court. Specifically, Respondents note that

14   Sevrence raised a claim that counsel was ineffective for failing to have an investigator

15   interview the victim, but never presented a claim based on counsel’s alleged failure to

16   seek a court order for a psychological exam.

17          The state court record before the Court supports Respondents’ argument –it does

18   not appear Sevrence fairly presented Ground 2 to the Nevada courts. And, again,

19   Sevrence has filed no response demonstrating otherwise. Thus, Ground 2 is dismissed.1

20      C. Cognizability

21          Respondents argue that Ground 3 is not cognizable as a federal habeas claim

22   because it presents a state law issue. Violations of state law are not addressable in

23   federal habeas corpus. See Swarthout v. Cooke, 562 U.S. 216, 219 (2011); Estelle v.

24   McGuire, 502 U.S. 62, 67 (1991); Lewis v. Jeffers, 497 U.S. 764, 780 (1990).

25
            1Because   Nevada’s procedural rules regarding timeliness (NRS § 34.726) and
26
     successive petitions (NRS § 34.810) would now bar Ground 2, the claim is technically
27   exhausted but procedurally defaulted. See Woodford v. Ngo, 548 U.S. 81 92-93 (2006).
28
                                                     3
1           In Ground 3, Sevrence alleges irregularities with respect to the charging document

2    filed in his case captioned as an “information superseding indictment.” (ECF No. 6 at 7.)

3    This document was filed by the State on July 15, 2009, during Sevrence’s second trial,

4    without objection from defense counsel. (ECF Nos. 19-1 at 65-66; 40-12). It was

5    apparently done to re-number the charges contained in the original indictment entered

6    before Sevrence’s first judgment of conviction was reversed. (Id.)

7           Sevrence alleges in Ground 3 that Nevada law does not countenance such a

8    charging document. He contends that the reversal of his first judgment conviction required

9    the State to take the case back to the grand jury.

10          Respondents correctly argue that a habeas petitioner may not “transform a state-

11   law issue into a federal one merely by asserting a violation of due process.” See Langford

12   v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996). In addition, an “[i]ndictment by grand jury is

13   not part of the due process guarantees of the Fourteenth Amendment that apply to state

14   criminal defendants.” Jeffries v. Blodgett, 5 F.3d 1180, 1188 (9th Cir. 1993). Because it

15   does not advance a cognizable basis for federal habeas relief, Ground 3 is dismissed.

16   III.   CONCLUSION

17          It is therefore ordered that Respondents’ motion to dismiss (ECF No. 12) is

18   granted. This petition is dismissed for the reasons discussed above.

19          The Clerk of Court is directed to enter judgment accordingly and close this case.

20          It is further ordered that a certificate of appealability is denied as reasonable jurists

21   would not find dismissal for the reasons cited to be debatable or wrong.

22          DATED THIS 28th Day of April 2021.

23
                                                        MIRANDA M. DU
24                                                      UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                    4
